KEVIN G. CLARKSON
ATTORNEY GENERAL

LAEL A. HARRISON
Assistant Attorney General
Department of Law
123 4th Street, Suite 600
P.O. Box 110300
Juneau, AK 99811-0300
Telephone: (907) 465-3600
Facsimile: (907) 465-2520
Email: lael.harrison@alaska.gov

Attorney for Intervenor

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

 BRISTOL BAY ECONOMIC             )
 DEVELOPMENT CORPORATION, et al., )
                                  )
      Plaintiffs,                 )
                                  )
   v.                             )
                                  )
 CHRIS HLADICK; U.S.              )
 ENVIRONMENTAL PROTECTION         )
 AGENCY, et al.,                  )
                                  )           Case No. 3:19-cv-00265-SLG
      Defendants.                 )
 SALMON STATE, et al.,                    )
                                          )
         Plaintiffs,                      )
                                          )
    v.                                    )
                                          )
 CHRIS HLADICK; U.S.                      )
 ENVIRONMENTAL PROTECTION                 )
 AGENCY, et al.,                          )   Case No. 3:19-cv-00267-SLG
                                          )
         Defendants.                      )
                                          )



          Case 3:19-cv-00265-SLG Document 74 Filed 04/14/20 Page 1 of 2
 TROUT UNLIMITED,                              )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )
                                               )
 CHRIS HLADICK; U.S.                           )
 ENVIRONMENTAL PROTECTION                      )
 AGENCY, et al.,                               )
                                               )   Case No. 3:19-cv-00268-SLG
        Defendants.                            )

                             CERTIFICATE OF SERVICE

       I hereby certify that on April 14, 2020, copies of the BRIEF OF INTERVENOR

STATE OF ALASKA including Exhibits, and this CERTIFICATE OF SERVICE

were served on all registered parties via the Court’s ECF filing system.


/s/ Nomi R. Saxton
Nomi R. Saxton
Law Office Assistant I




Bristol Bay Economic Dev. Corp. v. Hladick, et al. 3:19-cv-00265-SLG (Consolidated)
STATE OF ALASKA’S CERTIFICATE OF SERVICE                                Page 2 of 2
         Case 3:19-cv-00265-SLG Document 74 Filed 04/14/20 Page 2 of 2
